UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4674


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES CURTIS GALLOWAY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:97-cr-00067-BR-1)


Submitted:   June 28, 2010                  Decided:    August 18, 2010


Before KING and    SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    George E. B. Holding, United States Attorney,
Anne M. Hayes, Jennifer P. May-Parker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Charles Curtis Galloway appeals the district court’s

imposition of a fifty-seven month sentence following revocation

of his supervised release.                 On appeal, Galloway contends that

the   district       court      imposed    a       plainly    unreasonable          sentence

because it failed to address his arguments for a lower sentence.

Finding no reversible error, we affirm.

           The district court has broad discretion to impose a

sentence upon revoking a defendant’s supervised release.                             United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                              We will

affirm unless the sentence is “plainly unreasonable” in light of

the   applicable          18   U.S.C.   § 3553(a)          (2006)    factors.        United

States v. Crudup, 461 F.3d 433, 437 (4th Cir. 2006).

           Our first step in reviewing a sentence imposed upon a

revocation      of    supervised        release       is    to     decide    whether       the

sentence   is     unreasonable.            Id.      at     438.      In     doing    so,    we

generally follow “the procedural and substantive considerations”

employed   in     reviewing       original         sentences.        Id.      “A    district

court commits significant procedural error where it ‘fail[s] to

adequately explain the chosen sentence.’”                         Thompson, 595 F.3d at

547 (quoting Gall v. United States, 552 U.S. 38, 51 (2007)).

While the district court need not explain the reasons for the

sentence     in      as    much   detail       as    when    imposing       the     original

sentence, “it still must provide a statement of reasons for the

                                               2
sentence   imposed.”        Id.   (internal       quotation      marks     omitted).

Additionally, the district court should address the defendant’s

nonfrivolous reasons for imposing a sentence different from the

advisory sentencing range.             United States v. Carter, 564 F.3d

325, 328 (4th Cir. 2009).

            In   some    cases,       “a   district    court’s     reasoning     for

imposing a within-range sentence may be clear from context . . .

including the court’s statements to the defendant throughout the

sentencing hearing.”           Thompson, 595 F.3d at 547.                 Unless the

district court completely fails to indicate any reasons for its

sentence, “[w]e may be hard-pressed to find any explanation for

within-range, revocation sentences insufficient given the amount

of   deference   we     afford    district      courts   when      imposing    these

sentences.”      Id.     If we determine that the sentence is not

unreasonable, we will affirm.              Crudup, 461 F.3d at 439.

            We   conclude      that    Galloway’s      revocation     sentence    is

reasonable.      While the district court’s explanation was brief,

its rationale is clear – it imposed a sentence at the top of

Galloway’s Guidelines range because of his history of supervised

release    violations.         This    rationale      also   implicitly      rejects

Galloway’s argument for a below-Guidelines sentence.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented     in    the    materials

                                            3
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4